Response by Judge Hobson
to petition for rehearing:
In the case of William Speeht v. Barber Asphalt Company (this day decided) 26 R., 193, 80 S. W., 1106, it was held, following Cooper v. Nevin, 90 Ky., 90, 11 R., 875, 13 S.W., 841, that, to produce equality of burden contemplated by the statute, cross-streets will be extended so as to intersect the street improved. The chancellor ofdered the commissioner to charge the quarter squares contiguous to the improvement according to the rule laid down in the. statute. The presumption is the commissioner did his duty, and that the judgment of the circuit court is right. It is insisted in the petition that part of the territory in contest is not defined into squares by principal streets. To illustrate, the maps filed do not show a street parallel ,to Frankfort avenue west *790of Young avenue, nor a street west of Young avenue and parallel to it. But we know from the record that the territory in contest lies at the east end of the city of Louisville. The body of the city lies west of it, and that the city boundary extends a considerable distance east of it is shown by the records The territory east of Young avenue for a considerable distance is defined by streets into squares, and we must presume, although it is not so laid down on the map, that the territory to the west of Young, avenue is¡ also defined into squares by streets. We also know .that 420. feet is the depth of an ordinary square. The commissioner went back 210 feet, which is one-half a square. The apportionment made by the commissioner seems to do justice between the parties, and we do not find in the record evidence that it was not made in accordance Avith the chancellor’s order. On the contrary, everything in the record supports the presumption of law in favor of the report. In this case the chancellor found as a fact, in the judgment referring the case to the special commissioner, that the territory was defined by streets into squares, and this conclusion of his) is borne out by the record before him at that time under the rulings of this court. In fact, we do not see that the defendant had taken any pains to contradict the proof taken by the city on the subject of the streets. The other questions discussed by counsel seem to be sufficiently disposed of in the original opinion. The petition was considered by a judge other than the one who wrote the opinion.
The petition for re-hearing is overruled.
Response of Judge Hobson to motion to correct mandate: In entering the judgment of affirmance herein the clerk entered' a judgment in favor of appellees awarding themi 10 *791per cent, damages on the amount superseded. Appellees have entered a motion to correct the mandate in so far as it awarded damages against them.
The property owner is not personally liable for an assessment to pay for a street improvement. The property assessed is only liable. The proceeding toi enforce the assessment is strictly, therefore, a proceeding in rem or against the property. Meyer v. Covington, 103 Ky., 546, 20 R., 239, 45 S. W., 769; Barker v. South Construction Co., 47 S. W., 608, 20 Ky. Law Rep., 796; Woodward v. Collett, 48 S. W., 164, 20 Ky. Law Rep., 1068; Fehler v. Gosnell, 99 Ky., 384, 18 R., 238, 35 S. W., 1125; Bitzer v. O’Bryan, 54 S. W., 951, 21 Ky. Law Rep., 1310; Henderson v. Lambert, 14 Bush, 84, 30; Ky. St., 1903, section 2S34. It has been held by this court in a long line of decisions that 10 per cent, damages iwill not be awarded on the affirmance of a judgment in a proceeding strictly in rem, where the judgment has been superseded. Worsham v. Lancaster, 104 Ky., 813, 29 R., 969, 48 S. W., 410; Cornwall v. Fletcher, 9 Ky. Law Rep., 403; Ross v. Wilson, 7 Bush, 36; Wilson v. Pope, 14 B. Mon., 83; Woods v. Roman, 5 B. Mon., 145; Sumrall v. Reid, 2 Dana, 65; Talbot v. Morton, 5 Litt, 328; Hargis v. Mayes, 50 S. W., 844, 20 Ky. Law Rep., 1965.
The motion to correct the mandate in so far as it awards damages on the amount superseded is therefore sustained.